Citation Nr: 1602260	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  06-03 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Whether it was clearly and unmistakably erroneous to assign a 10 percent disability rating for arthritis of the right foot and a 10 percent disability rating for arthritis of the left foot, both in tandem with the assignment of a 30 percent disability rating for bilateral pes planus.  

2.  Entitlement to initial disability ratings in excess of 10 percent each for the service-connected right foot arthritis and left foot arthritis prior to November 1, 2013; and, entitlement to a single rating in excess of 10 percent for the bilateral foot arthritis from November 1, 2013.  

3.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.  

4.  Entitlement to service connection for residuals of a blow to the mouth and jaw (dental trauma).  

5.  Entitlement to an effective date prior to March 31, 2011 for the grants of service connection for arthritis of the right foot and arthritis of the left foot.  

6.  Entitlement to an initial disability evaluation in excess of 30 percent for the service-connected pes planus.  

7.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The appellant had active service from July 1975 to May 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2005, January 2012, and August 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The Board issued remands in December 2008, July 2010, and October 2013.  

The issues of entitlement to an initial evaluation in excess of 30 percent for bilateral pes planus, entitlement to a disability rating in excess of 10 percent for bilateral foot arthritis, entitlement to an effective date prior to March 31, 2011 for the grant of service connection for bilateral foot arthritis; and, entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a January 2012 rating decision, the RO granted service connection for bilateral pes planus and assigned an initial 30 percent disability rating; the RO also granted service connection for arthritis of the right foot and arthritis of the left foot, and assigned separate 10 percent disability ratings for each foot based on painful motion.

2.  The issues of an increased initial disability rating for the service-connected right foot arthritis and an increased initial disability rating for the service-connected left foot arthritis are currently on appeal.  

3.  An August 2013 rating decision found that the January 2012 rating decision contained a clear and unmistakable error (CUE) with the assignment of two separate 10 percent ratings for the arthritis of the right foot and the arthritis of the left foot; and, reduced the two separate 10 percent ratings to 0 percent each and assigned one separate 10 percent rating for bilateral foot arthritis.  This action did not result in a reduction of the compensation payments currently being made at the combined rating of 60 percent.

4.  In addition to pes planus, the Veteran has x-ray evidence of arthritis of the metatarsals of both feet (one minor joint group).  

5.  The most probative evidence reflects that the Veteran's major depressive disorder and PTSD are the result of an in-service stressor event.

6.  The Veteran has residuals of trauma to his jaw due to injury in service.  



CONCLUSIONS OF LAW

1.  As the January 2012 rating decision is not final with respect to the propriety of the assignment of an initial 10 percent rating for right foot arthritis and the propriety of the assignment of an initial 10 percent rating for the left foot arthritis, it cannot be revised or considered on the basis of CUE; the appeal as to this issue is dismissed.  38 U.S.C.A. §§ 5109A, 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.105, 3.160(d), 20.302, 20.1103 (2015).  

2.  It was proper to amend the Veteran's schedular disability rating for the service-connected bilateral foot arthritis from two separate 10 percent ratings to one single 10 percent rating based on the regulations governing arthritis of the metatarsals - a single group of minor joints.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.114(b), 4.7, 4.45, 4.71a, Diagnostic Code 5003 (2015).

3.  Resolving reasonable doubt in the Veteran's favor, the Veteran's acquired psychiatric disorder with depression and PTSD was incurred in or is otherwise related to his active service.  38 U.S.C. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

4.  Resolving all doubt in the Veteran's favor, a jaw injury was incurred in service.  38 U.S.C. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, the Board is granting service connection for residuals of jaw trauma and for an acquired psychiatric disorder; thus, any defect in the duties to notify and assist with respect to those claims is harmless error.  

The decision with regard to the CUE issue is a legal determination and no amount of VA assistance or notification would change the outcome of this issue.  The duty-to-assist provisions are not applicable where the law, not the factual evidence, is dispositive.  Manning v. Principi, 16 Vet. App. 534, 542-43 (2002).  


II.  CUE Appeal and Ratings for Arthritis

In the January 2012 rating decision, the RO granted service connection for bilateral pes planus and assigned an initial 30 percent rating.  In that same decision, the RO also granted service connection for arthritis of the right foot and arthritis of the left foot and assigned initial 10 percent disability ratings for each foot.   

The Veteran timely appealed that determination, asserting that higher initial ratings should be assigned for his service-connected pes planus and his service-connected right and left foot arthritis.  See March 2012 NOD, May 2013 SOC, and June 2013 substantive appeal.  The Board remanded the claims in October 2013.  

However, while these increased rating claims were pending, the RO issued a rating decision in February 2013 proposing to reduce the 10 percent ratings assigned for each foot to 0 percent; and, assign one single 10 percent disability rating for bilateral foot arthritis.  The RO indicated that the assignment of two separate 10 percent ratings for the arthritis of the right foot and left foot was a clear and unmistakable error.  

The proposed reduction was effectuated in an August 2013 rating decision.  In that decision, the RO, in essence, recharacterized the left foot arthritis and the right foot arthritis, which were previously rated as separate disabilities (10 percent for each foot) as bilateral feet arthritis and assigned a single 10 percent rating, effective from November 1, 2013.  The Veteran timely appealed that determination.  See September 2013 NOD, May 2015 SOC, and June 2015 substantive appeal.

The February 2013 and August 2013 rating decisions revised the January 2012 rating action on the basis of clear and unmistakable error (CUE).  

In May v. Nicholson, 19 Vet. App. 310 (2005), the Court of Appeals for Veterans Claims (Court) stated that, although it may appear on first blush that a valid CUE claim has been filed, a CUE claim "cannot lie as to a decision that is still open to direct review."  May v. Nicholson, 19 Vet. App. 310, 317 (2005) (emphasis in original).  In reaching this determination, the Court reasoned that a collateral attack or CUE motion made prior to a determination becoming final bypasses the avenue of direct appeal, resulting in the Veteran being "handicapped by the heightened burdens of proof and pleading that are characteristic of a collateral CUE attack."  Id.  As such, the Court held that a CUE claim cannot be filed as to a matter that is still appealable or pending.  Id. at 320.  

In this case, the Board finds that the RO's finding of CUE in the January 2012 decision is premature because this rating decision is the subject of this appeal.  Case law clearly holds that CUE claims are reserved for final claims only.  Where the decision has not become final, no CUE claim can be entertained.  Link v. West, 12 Vet. App. 39, 44 (1998) (holding that CUE claim does not exist, as matter of law, where there is no prior final RO decision).  Therefore, the RO's actions were premature.

In view of the foregoing, the Board finds that the finding of CUE in the January 2012 rating action is without legal merit; and, therefore the Veteran's appeal with regard to that issue must be dismissed without prejudice.  38 U.S.C.A. § 7105; see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

As there is no valid CUE claim, the issue of entitlement to an increased initial disability rating for the service-connected bilateral foot arthritis remains pending on appeal.  

In this regard, the RO incorrectly applied the laws and regulations pertaining to claims based on CUE because the increased rating issue is currently on appeal; however, that does not mean that the RO was necessarily incorrect in finding that it was not appropriate to assign separate ratings for arthritis of the toes of each foot.  

The applicable rating criteria state that where there is X-ray evidence of arthritis and limitation of motion, which is also shown, but which is not compensable under relevant limitation of motion diagnostic codes, a 10 percent rating is assigned for a group of minor joints with X-ray evidence of arthritis and noncompensable limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).  The metatarsals, collectively, are considered one group of minor joints.  38 C.F.R. § 4.45 (2015).  Therefore, the criteria for a 10 percent rating, but not higher, are met.

Because the change from two separate 10 percent ratings to one single 10 percent rating did not reduce the combined disability rating for his service-connected disabilities, the Veteran's monthly compensation was not reduced based on this action, and therefore the rules pertaining to rating reductions under 38 C.F.R. § 3.105 do not apply in this case.  

Nonetheless, in the interest of adequate due process, the Veteran should be provided with the correct laws and regulations applicable to his claim and be afforded adequate time to respond.  As such, the issue of whether higher disability ratings are warranted for the service-connected bilateral foot arthritis is addressed in the Remand portion of this decision.  


III.  Service Connection 

The Veteran seeks service connection for an acquired psychiatric disorder to include depression and PTSD; and, for residuals of in-service trauma to the jaw.  

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303 (2013).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In making that decision, the Board must determine the probative weight to be ascribed as among multiple medical opinions, and state the reasons and bases for favoring one opinion over another.  See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); see also Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  This responsibility is particularly important where medical opinions diverge.  The Board is also mindful that it cannot make its own independent medical determinations, and that there must be plausible reasons for favoring one medical opinion over another.  See Evans at 31; see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.

PTSD

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders so as to replace outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition
(DSM-V).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  VA directed that the changes be applied only to applications for benefits received by VA or pending before the agency of original jurisdiction (AOJ) on or after August 4, 2014, but not to claims certified to, or pending before, the Board, the Court of Appeals for Veterans Claims (CAVC), or the United States Court of Appeals for the Federal Circuit.

As to the pertinent case, service connection for PTSD requires: (1) medical evidence establishing a diagnosis of the condition pursuant to 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-V)); (2) credible supporting evidence that the claimed in-service stressors occurred; and (3) a link, established by medical evidence, between the current symptomatology and the claimed in-service stressors.  38 C.F.R. § 3.304(f). 

The evidence necessary to establish the occurrence of a recognizable in-service stressor event will vary depending upon whether a veteran engaged in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 359 (1998).  Participation in combat is determined on a case-by-case basis, and it requires that a veteran participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004). 

If VA determines that a veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required, as long as such testimony is found to be credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(f)(1); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

Effective July 12, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

"(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, 'fear of hostile military or terrorist activity' means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. 38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

The Veteran's service treatment records are negative for treatment of, or a diagnosis of a nervous disorder or other acquired psychiatric disorder.  

Post-service treatment records show that the Veteran is diagnosed with major depressive disorder and dysthymic disorder with history of major depressive overlay with marked anxiety features.  See, e.g., March 2000 Memorandum from VA psychiatrist S.K.

Handwritten VA treatment records dating as far back as July 1987 show the Veteran's consistent statement that he was abused by a drill instructor during boot camp.  The Veteran maintains that he was hit in the mouth and suffered damage to his jaw.  The service treatment records show that he was treated for a blow to the jaw in December 1975.  At the time of the injury, the Veteran did not report that he was beaten/punched in the face by his drill instructor; but, in later statements he explained that he was afraid to tell the truth for fear of retaliation by his drill instructor.

S.L.B., a VA psychiatrist, noted a diagnosis in July 2004 of PTSD due to in-service stressors, and depression secondary to PTSD.  The Veteran reported seeing a man put his head through a window during basic training.  The Veteran reported cleaning up the blood.  

Other VA records show that the Veteran was hospitalized in 2006 on at least two occasions for acute exacerbation of PTSD symptoms; and, he was admitted for depression with suicidal features in October 2008, and PTSD in 2009.  

Medical records obtained from the Social Security Administration show that in December 2000, the Veteran indicated that he had depression since 1976.  

In a September 2010 statement in support of claim, the Veteran reported that he saw a young man killed in boot camp.  He saw others cut their wrists and saw a boy jump from a second floor balcony.  He also claimed he was punished for complaining about his foot injury, and he claims that he had teeth knocked out by a drill instructor and was beaten by another drill instructor.  

An April 2010 psychiatric assessment from S.J.G., a private certified trauma services specialist, notes that the Veteran had severe PTSD because of his military experiences.  

A January 2012 memorandum indicates a formal finding of a lack of information required to corroborate the Veteran's stressor.  

The Veteran was afforded a VA examination in May 2014.  The examiner found that the Veteran had a diagnosis of PTSD that conforms to DSM-5 criteria based on current evaluation.  The examiner also diagnosed major depressive disorder.  During the examination, the Veteran reported that he was beaten during service by his drill instructors.  The Veteran also reported that he witnessed a kid put his head through a glass window.  The examiner based the diagnosis of PTSD on, among other things, the stressor that he was beaten by his superiors.  

Importantly, while the Veteran is not claiming PTSD due to a military sexual trauma (MST), he is claiming that he was physically assaulted by his commanding officers.  Moreover, the VA examiner opined that the Veteran's PTSD was related to the Veteran's personal assault stressor.  Service treatment records confirm treatment for a blow to the jaw, which tends to corroborate the Veteran's allegations of abuse.  Because the Veteran's stressor is not the type of situation that would be documented in the official record (he was threatened by his drill instructors not to tell the truth), evidence from other sources may corroborate the Veteran's account of the personal assault.  Patton v. West, 12 Vet. App. 272, 278 (1999).  Significantly, a medical opinion may be used to corroborate a personal-assault stressor.  See Menegassi v. Shinseki, 638 F.3d 1379, 1381 (Fed. Cir. 2011).

In summary, the most probative evidence of record supports a finding that the Veteran's PTSD and major depression resulted from an in-service stressor.  This is supported by a competent medical opinion, and there is no contradictory opinion of record.  The examiner specifically linked the Veteran's PTSD to an undocumented personal assault in service; and, he found credible the Veteran's reports that the documented jaw injury in the service treatment records was the result of the in-service personal assault.  Accordingly, service connection for an acquired psychiatric disorder to include PTSD and depression is warranted.  


Jaw Injury - Dental Trauma

The Veteran's STRs show that he was treated for a blow to the mouth in December 1975.  The Veteran reportedly sought treatment after climbing over barbed wire and falling on his face.  Physical examination revealed two or three loose teeth in roof of the mouth, a chipped lower tooth and possible dislocation of his mandible.  

At a VA examination in March 2011, the Veteran explained that his jaw injury was actually from being assaulted by a drill instructor, but he was told not to report this when he sought treatment for the injury.  The Veteran reported that he still has pain in the jaw, a history of occasional swelling, and missing teeth.  He reported difficulty opening his mouth.  Physical examination revealed limitation of motion at the temporomandibular articulation, and impaired articulation of some words.  He had missing teeth 2, 4, 7, 8, 9, 11, 12, 14, 16, 17, 19, 20, 21, 30, 31, 32.

The examiner was unable to state without resorting to speculation what teeth were damaged from the trauma, but it was apparent from the claims file that 3 teeth in the maxilla and one tooth in the mandible were damaged.  The Veteran could not recall if those teeth were extracted.  The examiner did find decreased range of motion at the temporomandibular articulation, and, opined that the loss of motion was likely due to loss of vertical dimension and fatigue on the muscle of mastication.  The examiner concluded that 3 maxillary teeth and 1 mandibular tooth were damaged from the trauma, but was unable to state what teeth those were due to lack of documentation.  

In an April 2012 addendum, the examiner further indicated that he was unable to provide an opinion without resorting to speculation as to whether the Veteran's decreased range of motion of the jaw was due to service.  

Notwithstanding the 2012 examiner's inability to provide an opinion as to the likely etiology of the Veteran's current jaw condition, the May 2014 VA examiner who linked the Veteran's PTSD to his in-service jaw injury opined that the Veteran's current jaw condition was, as likely as not, related to the documented in-service jaw/dental treatment in December 1975.  The examiner reasoned that the Veteran's statements about the physical abuse by his superiors were credible in light of the documented in-service dental treatment.  This evidence supports the Veteran's assertions that he was struck in the face with a rifle.  Because the Veteran's statements are corroborated by service treatment records showing damage to the Veteran's mouth, the examiner opined that the Veteran's dental/jaw disorder is at least as likely as not related to the in-service dental trauma/mouth injury.  

Another May 2014 examiner opined that the Veteran did not have a current jaw condition, despite the findings on the 2011 examination report.  The May 2014 examiner indicates a review of the claims file, but never addresses the findings from 2011 which show limited motion of the jaw and impaired articulation of some words.  

Moreover, even if the symptoms noted in 2011 have since resolved, the requirements for finding "a current disability" for purposes of establishing service connection are met in this case.  See McLain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication).  

In light of the foregoing, the Board finds more probative the findings from the 2011 examination regarding a current disability; as well as the opinion from the psychiatric examiner in May 2014.  At the very least, the evidence for and against service connection for residuals of a jaw/mouth injury is in equipoise; that is, the evidence demonstrating that the veteran's current jaw pain and limited motion with dental trauma is related to the in-service injury is equally weighted against the evidence against the claim.  The evidence in support of the Veteran's claim includes objective findings of pain and limited motion of the jaw with some impaired articulation of words in 2011, and a May 2014 opinion of a relationship between his current disability and the documented in-service injury.  Weighing against the Veteran's claim are the findings of the May 2014 examiner who stated that the Veteran had no current disability.  Importantly, however, the 2014 examiner who could not provide a nexus opinion without resort to speculation does not constitute negative evidence - it is merely the inability to provide a requested opinion.  

Therefore, resolving reasonable doubt in the veteran's favor, the Board finds that the Veteran has a current jaw/dental disability related to service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection for residuals of a jaw injury is warranted.  


ORDER

The appeal as to the issue of whether there was CUE in a January 2012 rating decision that assigned two separate 10 percent disability evaluations for arthritis of the right foot and arthritis of the left foot, is dismissed.

Service connection for an acquired psychiatric disorder to include depression and PTSD is granted.  

Service connection for residuals of a jaw/mouth injury is granted.  


REMAND

The Veteran asserts that higher disability ratings are warranted for his service-connected pes planus and arthritis of the bilateral feet.  

As noted in the above decision, the RO determined that it was improper to assign to separate 10 percent disability ratings for the arthritis of the right foot and arthritis of the left foot.  The RO therefore revised the January 2012 rating decision on the basis of CUE and assigned a single 10 percent rating for bilateral foot arthritis, effective from November 1, 2013.  As the Board explained above, the Veteran timely appealed the January 2012 rating decision, and that decision is the subject of this appeal.  As the January 2012 rating decision is not final, there can be no revision on the basis of CUE.  

The issue, therefore, is entitlement to higher initial ratings for the service-connected right foot arthritis and left foot arthritis, rated separately at 10 percent each prior to November 1, 2013, and rated as one combined 10 percent rating for bilateral foot arthritis on and after November 1, 2013.  These are intertwined with the earlier effective date claim as well.

In essence, the RO determined that two separate 10 percent ratings for bilateral foot arthritis were not warranted because this would be considered pyramiding; i.e., compensating the Veteran twice for the same symptoms.  Pyramiding, that is the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2015).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Diagnostic Code 5003 provides three rating methods for rating degenerative arthritis.  First, when there is X-ray evidence rate based on limited motion under the appropriate DCs for the specific joint or joints involved.  Second, when motion is not limited or limited only to a noncompensable degree, a minimum, rating of 10 percent is assigned for each major joint or group of minor joints affected by limitation of motion, to be combined not added.  Limited motion must be confirmed by swelling, muscle spasm or satisfactory evidence of painful motion.  Third, when there is no limited motion but X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, 10 percent is warranted but if there are occasional incapacitating exacerbations 20 percent is warranted.  

According to a right foot x-ray from March 2011, the Veteran has degenerative changes in the interphalangeal joints and the midfoot.  Thus it appears that the arthritis is present in the toes as well as the midfoot.  As such, the RO must have determined that the arthritis of the toes was manifested by symptoms of pain and limited motion of the toes, which are separate from the foot pain associated with the pes planus.  In other words, based on the RO's assignment of a compensable disability rating (whether it be two separate 10 percent ratings or one single 10 percent rating) for arthritis of the bilateral feet, it was not considered pyramiding with the pes planus.  

Given that the Board has dismissed the CUE appeal, the Veteran must be afforded adequate due process regarding his claims for increase with regard to the feet.  In other words, the RO must adjudicate the claims for higher initial disability ratings in the first instance, using the correct legal authority.  When the Board addresses in its decision a question that has not been addressed by the RO, it must consider whether the veteran has been given adequate notice to respond and, if not, whether he has been prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In this regard, the Veteran has not undergone an examination of the feet since November 2012, over three years ago.  VA's duty to assist includes obtaining a VA examination and/or opinion when it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  A new examination is appropriate when there is an assertion (and indication) of an increase in severity since the last examination.  38 C.F.R. § 3.159; see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007).  Also, where the Veteran claims that a disability is worse than when originally rated, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Reexamination will be requested whenever VA determines that there is a need to verify the current severity of a disability.  38 C.F.R. § 3.327(a).  In this case, examination is necessary to address the current level of disability of the right and/or left foot.  

In this regard, the examiner should address the functional limitation based on the combined effect of the Veteran's pes planus and foot arthritis.  See Johnson v. McDonald, 762 F.3d 1362 (2014) (a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced).

Prior to the examination, up-to-date treatment records should be obtained.

Finally, the appellant's claim for entitlement to a TDIU is inextricably intertwined with the increased rating claims being remanded,  and must be deferred pending the outcome of the increased rating claims.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are " inextricably intertwined " when a decision on one issue would have a "significant impact " on another issue).

Accordingly, the case is REMANDED for the following action:
1.  Obtain all outstanding VA treatment records pertinent to the claims on appeal; and, with appropriate authorization from the Veteran, obtain any outstanding private treatment records identified as pertinent to the claims on appeal.  All efforts to obtain such records should be documented in the record.  

2.  After completion of the above directive, schedule the Veteran for a VA orthopedic examination to determine the nature and severity of the service-connected pes planus; and, the arthritis of the right foot and/or left foot, including the toes.  In this regard, the examiner should explain as to whether the Veteran's arthritis affects his toes and/or feet in a way that is separate and distinct from the symptoms of his pes planus, which have been shown to include painful motion.  The examiner is also asked to comment on the level of functional impairment based on the combined effect of the Veteran's multiple foot conditions.  All findings should be described in detail.  The examiner should include a complete rationale for all opinions.

3.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


